                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


WOODMEN OF THE WORLD LIFE
INSURANCE SOCIETY, a Nebraska
Fraternal Benefit Society;                                      8:18CV218

                     Plaintiff,
                                                         ORDER OF DISMISSAL
       vs.

JOHN BRAD LIGON, and SCOTTIE D.
CLARK,

                     Defendants.


      This matter is before the Court on the Motion to Dismiss Defendant Scottie D. Clark

Without Prejudice, ECF No. 54, and the Motion to Dismiss Defendant John B. Ligon With

Prejudice, ECF No. 55, filed by Plaintiff Woodmen of the World Life Insurance Society.

Defendant Scottie D. Clark filed a Response to Plaintiff’s Motion to Dismiss, ECF No. 56,

consenting to the dismissal. Under Federal Rule of Civil Procedure 41(a)(2), the Court

finds that the Motions to Dismiss should be granted, and the above-captioned matter

should be dismissed without prejudice as to Scottie D. Clark and with prejudice as to John

B. Ligon. Accordingly,

      IT IS ORDERED

      1. Plaintiff’s Motion to Dismiss Defendant Scottie D. Clark Without Prejudice, ECF

          No. 54, is granted;

      2. Plaintiff’s Motion to Dismiss Defendant John B. Ligon With Prejudice, ECF No.

          55, is granted;
3. The above-captioned matter is dismissed without prejudice as to Scottie D.

   Clark and with prejudice as to John B. Ligon;

4. Each party will bear their own attorney fees and costs.

Dated this 10th day of April 2019.


                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge




                                     2
